Title: From Thomas Jefferson to Joseph Antrim, 25 September 1824
From: Jefferson, Thomas
To: Antrim, Joseph

The bearer hereof, Joseph Antrim has been employed, as plaisterer, to do the whole plaistering of all the buildings of the University of Virginia, which he has executed with fidelity and a skill of the first order. he is moreover of perfectly correct habits and conduct, sober, industrious, faithful, and worthy of any degree of trust which may be reposed in him. Given under my hand this 25th day of September 1824. at Monticello.Th: Jefferson